Citation Nr: 1028591	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had verified active service from April 1951 to April 
1954 and from January 1956 to August 1978.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 RO rating decision that denied 
service connection for the cause of the Veteran's death.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The appellant essentially contends that the Veteran died from 
cancer caused by exposure to ionizing radiation aboard ships in 
the Navy.  

The Veteran died in February 2007.  The death certificate lists 
the immediate cause of death as paraneoplastic syndrome due to or 
a consequence of poorly differentiated carcinoma, metastatic to 
the nodes and biliary system.  Possible radiation exposure was 
listed as a significant condition contributing to death, but not 
resulting in the underlying cause of death.  

Certain specified disabilities, including cancer of the bile 
ducts and cancer of the gallbladder becoming manifest in a 
"radiation-exposed Veteran," shall be service connected.  38 
U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The 
term "radiation-exposed Veteran" means a Veteran who 
participated in a "radiation-risk activity." 38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-
risk activity" means onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki during the period beginning on August 6, 
1945, and ending on July 1, 1946; internment as a prisoner of war 
of Japan during World War II resulting in an opportunity for 
exposure to radiation comparable to those occupying Hiroshima or 
Nagasaki; or service at certain gaseous diffusion plants before 
February 1, 1992 and certain service on Amchitka Island, Alaska, 
before January 1, 1974.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 
3.309(d)(3)(ii).  There is no indication that the Veteran had the 
types of in-service exposure to ionizing radiation listed above, 
and indeed, the appellant does not contend otherwise, and thus 
presumptive service connection under 38 C.F.R. § 3.309(d) is not 
available.

Although presumptive service connection cannot be established for 
cancer of the bile ducts and cancer of the gallbladder under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), it is a potentially 
"radiogenic" disease under 38 C.F.R. § 3.311(b).  See 38 C.F.R. 
§ 3.311(b)(2).  However, the demonstration of a potentially 
radiogenic disease and exposure to ionizing radiation during 
service do not necessarily establish entitlement to service 
connection.

As noted above, the Veteran had verified active service from 
April 1951 to April 1954 and from January 1956 to August 1978.  
His service personnel records indicate that he served aboard 
numerous ships.  

The Veteran's service treatment records do not show treatment for 
paraneoplastic syndrome, or for metastatic cancer of the nodes 
and biliary system.  Such records do show treatment for possible 
multiple myeloma in November 1953.  A November 1953 treatment 
entry noted that the Veteran complained of intermittent pain in 
his chest for the past few months and a twenty pound weight loss.  
The examiner indicated that a twenty pound weight loss and 
tenderness in the sternum strongly suggested something such as 
multiple myeloma.  It was noted that a bone marrow test should be 
performed.  A November 1953 hospital report indicated that the 
Veteran remained afebrile, ambulatory, and asymptomatic during 
his entire hospital stay.  The hospital report noted that they 
were unable to establish the presence of any organic disease.  
The diagnosis was medical observation (multiple myeloma).  The 
Veteran's subsequent service treatment records do not refer to 
multiple myeloma.  

A January 2007 post-service private admission history and 
physical report from the Lower Cape Fear Hospice Care Center 
related diagnoses including paraneoplastic syndrome and poorly 
differentiated carcinoma, metastatic to the biliary system with 
jaundice and to the nodes.  

An April 2007 statement from M. Moran-Clancy, M.D., referred to 
the January 2007 private admission history and physical report 
from the Lower Cape Fear Hospice Care Center.  Dr. Moran-Clancy 
stated that on page two of that report it was noted that the 
Veteran was "radiation monitored" under work history/toxic 
exposure, as reported by the appellant.  Dr. Moran-Clancy stated 
that such history might be an etiology for the Veteran's 
metastatic carcinoma.  

A May 2008 report from P. F. Kamitsuka, M.D., noted that the 
appellant's claim was denied on the basis that the Veteran's 
cancer was not related to radiation exposure during his career in 
the Navy.  Dr. Kamitsuka indicated that based on his medical 
evaluation, he could not concur with that decision.  Dr. 
Kamitsuka stated that it was possible that the Veteran's type of 
cancer could be due to radiation exposure.  The Board observes 
that neither Dr. Moran-Clancy nor Dr. Kamitsuka reviewed the 
Veteran's claims file in providing their opinions.  

The Board notes that the Veteran clearly had exposure to ionizing 
radiation in service.  An April 1976 Record of Occupational 
Exposure to Ionizing Radiation (noted above) indicated that the 
Veteran's total lifetime accumulated dose was 0.381 rem.  

The Board notes that any exposure to ionizing radiation higher 
than zero triggers a referral to the Under Secretary.  Wandel v. 
West, 11 Vet. App. 200, 205 (1998); Hilkert v. West, 12 Vet. App. 
145 (1999).  Therefore, the Board finds that there is sufficient 
evidence of exposure to warrant obtaining a dose estimate from 
the Under Secretary for Health and for review by the Under 
Secretary for Benefits.  See 38 C.F.R. § 3.311(a)(2)(iii), (c).  
Because development pursuant to 38 C.F.R. § 3.311(a)(2)(iii), (c) 
has not yet been undertaken, a remand is required.  

Accordingly, these issues are REMANDED for the following:  

1.  Develop the claim of entitlement to 
service connection for cause of the 
Veteran's death in accordance with the 
provisions of 38 C.F.R. § 3.311, to include 
38 C.F.R. § 3.311(a)(2)(iii).  

2.  Then readjudicate the appeal.  If the 
claim is denied, issue a supplemental 
statement of the case to the appellant and 
her representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

